NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
BAYER SCHERING PHARMA AG AND
BAYER HEALTHCARE PHARMACEUTICALS, INC.,
Plaintiffs-Appellants,
V.
LUPIN, LTD. AND LUPIN PHARMACEUT1CALS,
INC.,
Defendants-AppelIees.
2011-1143
Appea1 from the United States Dist;rict Court for the
S0utherI1 DiStrict of NeW York in case no. 10-CV-5423,
Judge Pau1 G. Gardephe.
ON MOTION
ORDER
Bayer Schering Pharma AG and Bayer HealthCare
Pharmaceutica1s Inc. move for a 60-day extension of time,
until May 3, 2011, to file their opening brief
Upon consideration thereof
IT IS ORDERED THAT2

BAYER SCHERING PHARMA V. LUPIN LTD
The motion is granted
FOR TI-IE COURT
1555 1 4 ?911 /S/ Jan H@rba1y
Date J an Horba1y
Clerk
ccc Peter B. Bensinger, Jr., Esq.
Robert F. Green, Esq. _ milo
U.S. COURT 0F APPEALS
33 1 ms FEoEnM. cone
2
§
"l'l
3
FEB- 14 2011
..|ANI'DRBA|.Y
CLEH(